DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 02/14/2022. As directed by the amendment: claims 10 and 11 have been amended, claims 1-9 and 17-18 have been cancelled.  Thus, claims 10-16 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page 5, filed 02/14/2022, with respect to the USC 112 rejections have been fully considered and are persuasive. The cancellation of claim 3, which was rejected under USC 112(b) renders the rejection moot.  The 112 rejections of the claims have been withdrawn. 
Applicant’s arguments, see page 6, filed 02/14/2022, with respect to the 35 USC 101 rejections have been fully considered and are persuasive. The amendments to claim 10 and 11 by amending the claim language to “configured to” language to not claim the human organism. The USC 101 rejections of claims 10-16 have been withdrawn. 
Applicant’s arguments, see page 6, filed 02/14/2022, with respect to the USC 103 rejections have been fully considered and are persuasive. The cancellation of claims 1-9 and 17-18 have rendered these rejections moot. The 103 rejections of the claims have been withdrawn.
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Carlo Spagnolo on 02/25/2022.
The application has been amended as follows: The claims as filed on 02/14/2022 have been amended as follows (note that any unlisted claims remain as filed on 02/14/2022) 
	Claim 11 (Currently Amended): An assembly for replacing a heart valve by the percutaneous route, comprising: 2Appl. No. 16/339,575 Office action dated October 15, 2021 Response dated February 14, 2022 
- a valve delivery catheter comprising at least one tubular introduction sheath, intended to be introduced into an artery of a human body; 
- at least one bipolar guide wire, intended to be introduced into the tubular introduction sheath of the introducer and configured to advance an artificial valve intended to replace the heart valve, the bipolar guide wire comprising a metal core coated with an electrically isolating sheath on a central portion between a proximal end and a distal end of the bipolar guide wire, the metal core being non-electrically isolated on the length of the bipolar guide wire, the electrically isolating sheath comprising an outer periphery and integrating an electrically conductive element, for which a distal portion is apparent on towards the exterior at least one part of the outer periphery of the electrically isolating sheath configured to be in contact with the subcutaneous tissue of the body or with the artery and for which a proximal portion is apparent towards the exterior on at least one part of the outer periphery of the electrically isolating sheath configured to be accessible from outside the body (C) when the bipolar guide wire is introduced into the tubular introduction sheath, with the proximal portion acting as a connection to an electrode of a cardiac stimulator configured to be outside the body, and the metal core of the bipolar guide wire acts as a connection to another electrode of the cardiac stimulator.
Allowable Subject Matter
Claims 10-16 are allowed. See reasons for allowance in the final rejection mailed 10/15/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771

/RAIHAN R KHANDKER/Examiner, Art Unit 3771  
                                                                                                                                                                                                      /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771